DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103990904A (hereafter CN ‘904) in view of Kato (JP-2011240398A IDS) (hereafter Kato) and Chen et al. (US 2009/0200359A1) (hereafter Chen).
With respect to claim 1, CN ‘904 teaches a method for joining a first metal sheet and a second metal sheet having a thickness of 2.0 mm or less together, the method comprising: overlapping the first and second metal sheets with each other by placing an end portion of the second metal sheet on top of an end portion of the first metal sheet such that ends of the end portions are spaced apart from each other by a predetermined distance in side view (figures 1A-B; and paragraphs 19, 35, and 42-43), and joining the end portions of the first and second metal 
With respect to claim 1, CN ‘904 does not teach a first metal sheet having a thickness of 2.0 mm or less; and wherein the first metal sheet is placed on a backing metal plate.  However, Kato teaches friction stir joining two workpieces having a thickness ≤1.0 mm and ≥0.4 mm (abstract).
At the time the invention was filed it would have been obvious to one of ordinary skill in the art to utilize the thickness of Kato in the process of CN ‘904 in order to form a weldment of the desired configuration.
While Chen teaches wherein the first metal sheet is placed on a backing metal plate (figures 1-3; and paragraph 16).
At the time the invention was filed it would have been obvious to one of ordinary skill in the art to utilize the steel anvil/backing plate of Chen in the collective process of Kato and CN ‘904 in order to ensure that the plates are stationary during welding.
With respect to claim 3, CN ‘904 teaches wherein the rotary tool includes a substantially flat contact surface having no pin (figures 1A-B).
With respect to claim 4, CN ‘904 teaches wherein the rotary tool includes a substantially flat contact surface having no pin (figures 1A-B).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘904, Kato, and Chen as applied to claim 1 above, and further in view of Fukuda et al. (US 2008/0206594A) (hereafter Fukuda).
With respect to claim 2, CN ‘904, Kato, and Chen do not teach wherein the second metal sheet is thicker than the first metal sheet.  However, Fukada teaches wherein the second metal sheet is thicker than the first metal sheet (figures 2 and 4; and paragraph 47).
At the time the invention was filed it would have been obvious to one of ordinary skill in the art to utilize the different thickness of Fukada in the collective process of CN ‘904, Kato and Chen in order to form a weldment of the desired configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/KILEY S STONER/            Primary Examiner, Art Unit 1735